Title: James Madison to William Lambert, 13 March 1829
From: Madison, James
To: Lambert, William


                        
                            
                                Dear sir
                            
                            
                                
                                    
                                
                                March 13. 1829
                            
                        
                        
                            
                        Your letter of the 10th. instant was brought to me by the last mail. I very sincerely regret the situation in
                            which it represents you, and you have my best wishes for an alleviation of it: But consistency with a rule I have been
                            obliged to adopt does not permit the interposition you request. Being on the spot where the consideration recommending
                            you to a favorable attention can be well ascertained, I know not indeed that any thing from me could add weight to them. I
                            can only therefore express to you the respect I have always felt for your Scientific attainments, & the patriotic
                            use you were ever disposed to make of them, and an assurance of the pleasure which I shall receive from any improvement in
                            your circumstances that will relieve you from the anxieties which press on you
                        
                            
                                
                            
                        
                    